    Case 18-33707        Doc 262        Filed 04/12/21 Entered 04/12/21 12:01:59                    Desc Main
                                         Document     Page 1 of 6




                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF MINNESOTA


In re:                                                       Bankruptcy Case No. 18-33707

Diocese of Winona-Rochester,                                 Chapter 11 Case

               Debtor.



              STIPULATION FOR ORDER LIFTING STAY OF PROCEEDINGS


         1.       On May 21, 2019, the court appointed John E. Vukelich as mediator. After

multiple mediation sessions, an agreement was reached among the Diocese of Winona-Rochester

(the “Diocese”), the Official Unsecured Creditors Committee (the “Committee”), the attorneys

representing the vast majority of the sexual abuse survivors who have asserted claims against the

Diocese (Jeff Anderson and Associates, P.A.) and certain Underwriters at Lloyd's, London

(“LMI”) and Interstate Fire & Casualty (“Interstate”), concerning contributions from LMI and

Interstate for sexual abuse claims for which the Diocese sought coverage from these insurers.

         2.       On July 29, 2020, the court appointed Paul J. Van Osselaer as an additional

mediator to supplement the efforts of Mr. Vukelich as the parties attempted to reach a negotiated

resolution that included United States Fire Insurance Company (“U.S. Fire”) and 21st Century

Centennial Insurance Company (f/k/a Colonial Penn Insurance Company) (“Colonial Penn”). 1




1    In addition to U.S. Fire and Colonial Penn, the settlement reached through the mediation did not include the
     Diocese’s and other Protected Parties’ potential exposure for sexual abuse claims implicating coverage from the
     following additional insurance companies: (i) Northwestern National Insurance Company of Milwaukee
     Wisconsin (“Northwestern National”); (ii) Stronghold Insurance Co. Ltd. (“Stronghold”); and (iii) CX
     Reinsurance Company Ltd. (“CX”). Northwestern National is the subject of a state court insolvency proceeding
     in Wisconsin. Stronghold and CX are each the subject of insolvency proceedings in the United Kingdom.



                                                                                                  Bodman_17469124_2
 Case 18-33707        Doc 262     Filed 04/12/21 Entered 04/12/21 12:01:59         Desc Main
                                   Document     Page 2 of 6




       3.       After an additional lengthy mediation session and further settlement discussions

among the parties, the mediators have declared an impasse with respect to the efforts to reach a

settlement with U.S. Fire and Colonial Penn.

       4.      The order appointing Mr. Vukelich as mediator provides that all deadlines in

adversary proceeding no. 18-03094 are extended and all proceedings in the adversary proceeding

are suspended while the mediation is ongoing.

       5.      In light of the impasse with respect to U.S. Fire and Colonial, the Diocese, the

Committee, Jeff Anderson and Associates, P.A. (as counsel on behalf of certain sexual abuse

survivors), U.S. Fire and Colonial Penn, through their undersigned counsel, stipulate to entry of

the attached order lifting the stay of proceedings in adversary proceeding no. 18-03094 as it

relates to U.S. Fire and Colonial Penn.

       6.      The undersigned parties have authorized debtor’s counsel to submit this

stipulation with their electronic signatures as set forth below.




                                                  2
                                                                                  Bodman_17469124_2
 Case 18-33707        Doc 262     Filed 04/12/21 Entered 04/12/21 12:01:59      Desc Main
                                   Document     Page 3 of 6




       WHEREFORE, the undersigned parties respectfully request that this Court enter an order

in the form attached lifting the stay of proceedings.

Dated: April 12, 2021

                                              RESTOVICH BRAUN & ASSOCIATES

                                              /e/Christopher W. Coon
                                              Thomas R. Braun (#350631)
                                              Christopher W. Coon (#390083)
                                              117 East Center Street
                                              Rochester, MN 55904
                                              (507) 216-8652
                                              thomas@restovichlaw.com
                                              christopher@restovichlaw.com


                                              BODMAN PLC

                                              /e/Robert J. Diehl, Jr.
                                              Robert J. Diehl, Jr. (P31264)
                                              Brian R. Trumbauer (P57747)
                                              Jaimee L. Witten (P70068)
                                              6th Floor at Ford Field
                                              1901 St. Antoine Street
                                              Detroit, Michigan 48226
                                              (313) 259-7777
                                              rdiehl@bodmanlaw.com
                                              btrumbauer@bodmanlaw.com
                                              jwitten@bodmanlaw.com

                                              Attorneys for the Diocese of
                                              Winona-Rochester




                                                 3
                                                                               Bodman_17469124_2
Case 18-33707   Doc 262   Filed 04/12/21 Entered 04/12/21 12:01:59      Desc Main
                           Document     Page 4 of 6




                                   STINSON LEONARD STREET LLP

                                   /e/Robert T. Kugler
                                   Robert T. Kugler
                                   50 South Sixth Street
                                   Suite 2600
                                   Minneapolis, Minnesota 55402
                                   (612) 335-1645
                                   robert.kugler@stinson.com

                                   Attorneys for the Official Committee of Unsecured
                                   Creditors



                                   JEFF ANDERSON & ASSOCIATES, P.A.

                                   /e/Michael G. Finnegan
                                   Michael G. Finnegan
                                   366 Jackson Street
                                   Suite 100
                                   St. Paul, Minnesota 55101
                                   (651) 227-9990
                                   mike@andersonadvocates.com

                                   Attorneys for Certain Personal Injury Creditors



                                   MEISSNER TIERNEY FISHER & NICHOLS
                                   S.C.

                                   /e/Pamela J. Tillman
                                   Michael J. Cohen, pro hac vice
                                   Pamela J. Tillman, pro hac vice
                                   111 E. Kilbourn Avenue, 19th Floor
                                   Milwaukee, WI 53202
                                   (414) 273-1300
                                   mjc@mtfn.com
                                   pjt@mtfn.com

                                   Attorneys for United States Fire Insurance
                                   Company




                                      4
                                                                       Bodman_17469124_2
Case 18-33707   Doc 262   Filed 04/12/21 Entered 04/12/21 12:01:59    Desc Main
                           Document     Page 5 of 6




                                   ZELLE LLP


                                   /e/Eric E. Caugh
                                   Eric E. Caugh, Esq
                                   Rolf E. Gilbertson, Esq.
                                   500 Washington Avenue South, Suite 4000
                                   Minneapolis, MN 55415
                                   (612) 336-9178
                                   ecaugh@zelle.com
                                   rgilbertson@zelle.com

                                   Attorneys for 21st Century Centennial Insurance
                                   Company (f/k/a Colonial Penn Insurance
                                   Company)




                                      5
                                                                     Bodman_17469124_2
 Case 18-33707         Doc 262   Filed 04/12/21 Entered 04/12/21 12:01:59            Desc Main
                                  Document     Page 6 of 6




                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MINNESOTA


In re:                                                Bankruptcy Case No. 18-33707

Diocese of Winona-Rochester,                          Chapter 11 Case

             Debtor.


                        ORDER LIFTING STAY OF PROCEEDINGS

         This case is before the court on the parties’ stipulation for order lifting stay of

proceedings. Based on the stipulation and the file,

IT IS ORDERED:

         The stay of proceedings in adversary proceeding no. 18-03094 is lifted as it relates to

United States Fire Insurance Company and 21st Century Centennial Insurance Company (f/k/a

Colonial Penn Insurance Company).

Dated:


                                             United States Bankruptcy Judge




                                                                                 Bodman_17469124_2
